Case 5:18-cr-00290-RGJ-MLH Document 47 Filed 06/26/20 Page 1 of 3 PageID #: 145



                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF LOUISIANA
                                     SHREVEPORT DIVISION


 UNITED STATES OF AMERICA                                         CASE NO. 5:18-CR-00290-01

 VERSUS                                                           JUDGE ROBERT G. JAMES

 ANDRES GARCIA-MORA (01)                                          MAGISTRATE JUDGE HORNSBY


                                        ORDER AND REASONS

         Before the Court is pro se Defendant Andres Garcia-Mora’s Motion for Sentence

 Reduction Pursuant to 18 U.S.C. § 3582(c)(1)(A). [ECF No. 31]. Pursuant to his motion,

 Defendant seeks a reduction of his sentence to time served, arguing “compelling and extraordinary

 reasons” justify his request. Id. at 4. The government opposes the motion. [ECF No. 40]. For the

 reasons that follow, the motion is DENIED.

         On October 24, 2018, Defendant was indicted and charged with Reentry of a Removed

 Alien in violation of 8 U.S.C. § 1326. [ECF No. 1]. On February 20, 2019, Defendant pleaded

 guilty to the foregoing offense, and on June 12, 2019, he was sentenced to a term of imprisonment

 of twenty-four months. [ECF Nos. 23, 28]. By his motion, Defendant asserts the Bureau of Prisons

 (“BOP”) has refused to grant him credit for time spent in custody from August 23, 2018 through

 February 2, 2019. 1 [ECF No. 31 at 4]. According to Defendant, BOP’s failure to grant him this

 credit constitutes “extraordinary and compelling reasons” warranting a sentence reduction



 1
   According to the Presentence Investigation Report (“PSR”), Defendant was arrested on August 22, 2018
 by the Louisiana State Police for possession of a controlled dangerous substance, driving while intoxicated,
 no license, possession of an alcoholic beverage in a vehicle and improper lane usage. [ECF No. 26 at 10].
 As of May 21, 2019, those charges remained pending. Id. at 1, 10. Defendant was arrested by federal
 authorities on October 25, 2018. Id. at 2. From Defendant’s submission, it appears BOP has deemed the
 period of time from August 23, 2018 through February 22, 2019 (roughly the time period from Defendant’s
 arrest by state authorities until his guilty plea in federal court) as “unaccounted time.” [ECF No. 31-1 at 3].
Case 5:18-cr-00290-RGJ-MLH Document 47 Filed 06/26/20 Page 2 of 3 PageID #: 146



 pursuant to 18 U.S.C. § 3582(c)(1)(A), and therefore the Court should reduce his sentence to time

 served. 2 The government responds that Defendant’s motion must be construed as a habeas petition

 under 28 U.S.C. § 2241, the Court does not have jurisdiction over such a motion as Defendant is

 in custody in Mississippi, and therefore “the Court should dismiss Garcia-Mora’s § 2241 motion

 without prejudice so that he may file his habeas petition in the correct federal district.” [ECF No.

 40 at 3].

         Section 3582(c)(1)(A) permits a court, upon the filing of a motion by the BOP or the

 defendant after exhausting all administrative remedies, “to reduce or modify a term of

 imprisonment, probation, or supervised release after considering the factors of 18 U.S.C. §

 3553(a), if ‘extraordinary and compelling reasons warrant such a reduction.’” United States v.

 Chambliss, 948 F.3d 691, 692–93 (5th Cir.2020) (quoting § 3582(c)(1)(A)(i)). 3 Claims that attack

 prison authorities’ determination of the duration of a term of imprisonment, or an alleged failure

 to grant presentence credit, must be addressed as habeas corpus petitions under 28 U.S.C. § 2241.

 United States v. Brown, 753 F.2d 455, 456 (5th Cir.1985); Kinder v. Purdy, 222 F.3d 209, 212 (5th

 Cir.2000).

         In this matter Defendant does not ask the Court to correct BOP’s sentence calculation, but

 rather, he asks the Court to modify his sentence and circumvent BOP’s sentence calculation

 altogether by reducing his sentence to time served based on his argument that BOP’s failure to

 award him presentence credit is an “extraordinary and compelling reason” to reduce his sentence.



 2
  According to Defendant, his projected release date is November 5, 2020. He argues that because he has
 only eight months left on his sentence, and because BOP has failed to give him credit for the six-month
 period to which he believes he is entitled to credit, the Court should reduce his sentence to time served.
 [ECF No. 31 at 4].
 3
  Prior to the First Step Act of 2018, a district court could grant relief under § 3582(c)(1)(A) only upon a
 motion filed by the BOP. Chambliss at 693 n.1.


                                                Page 2 of 3
Case 5:18-cr-00290-RGJ-MLH Document 47 Filed 06/26/20 Page 3 of 3 PageID #: 147



 Such a motion it would seem is not a § 2241 petition, and it appears the Court has jurisdiction over

 the request pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). See e.g. United States v. Wolfe, 2020 WL

 2615010, at *2 (S.D. Ind. May 22, 2020); United States v. Saldana, 807 Fed.Appx. 816 (10th

 Cir.2020) (The First Step Act “authorizes a defendant to ask the sentencing court for a sentence

 reduction under § 3582(c)(1)(A).” (emphasis added)).

         Nevertheless, the Court must deny the request as it finds Defendant has not provided

 extraordinary and compelling reasons to reduce his term of imprisonment to time served. 4 While

 Defendant believes he is entitled to an additional five months of credit against his federal sentence,

 the Court finds his belief does not amount to an “extraordinary and compelling reason to reduce

 his sentence under the First Step Act because there is another remedy for any sentence

 miscalculation—to file a habeas petition pursuant to 28 U.S.C. § 2241 in his district of

 confinement. . . .” Wolfe at 4. If BOP has erred in executing Defendant’s sentence, the district court

 in the district where he is confined “has always been available to correct the error,” and Defendant

 is not entitled to “do an end-run around the requirements of § 2241 by invoking §

 3582(c)(1)(A)(i).” Id.

         Accordingly, for the reasons set forth above, Defendant’s motion for a sentence reduction

 pursuant to 18 U.S.C. § 3582(c)(1)(A) is DENIED.

         SIGNED this 26th day of June, 2020.




 4
  The government does not argue that Defendant has failed to exhaust administrative remedies under section
 3582(c)(1)(A).


                                               Page 3 of 3
